PER CURIAM.
Affirmed. The defendant previously raised this issue on appeal. See Swain v. State, 911 So.2d 140 (Fla. 3d DCA 2005) (while successive Florida Rule of Criminal Procedure 3.800(a) motions are permitted even though the claims could have been raised in previously filed Rule 3.800(a) motions, and there is no time limit for seeking such relief, the law of the case doctrine prevents a litigant from relitigating the same issues previously considered and rejected on the merits and reviewed on appeal).